Broyles, C. J.
Under the facts of the case and the principles of the rulings in Irwin v. Peek, 171 Ga. 375 (155 S. E. 515), the plaintiff (a legatee and heir of her deceased mother’s estate), suing in her name for the use of E. H. George, to recover attorney’s fees for the said George (which she had contracted to pay him for his services as an attorney in representing her in certain litigation which she had with the nominated executors of the estate over the probate of her mother’s will), was not entitled to recover said fees from the executors of her mother’s estate, and the court properly dismissed her petition, on general demurrer.

Judgment affirmed.


Luke and Hooper, JJ., eoneur.